ORDER
PER CURIAM.
Pursuant to Rule 42(b), Fed.R.App.P., and the stipulation submitted by the parties, this appeal has been settled and is hereby dismissed as moot. The case is remanded to the district court with instructions to vacate the preliminary injunction entered on November 6, 1991, reported at 777 F.Supp. 844 (D.Colo.1991), and the order modifying the preliminary injunction entered on January 13, 1992. The district court is further directed to dismiss the complaint. United States v. Munsingwear, Inc., 340 U.S. 36, 39-40, 71 S.Ct. 104, 106-107, 95 L.Ed. 36 (1950); Beattie v. United States, 949 F.2d 1092, 1095 (10th Cir.1991); Tosco Corp. v. Hodel, 826 F.2d 948 (10th Cir.1987).
Each party shall bear its own costs and the mandate shall issue forthwith.